Jfn tbe mniteb $>tate5 QCourt of jfeberal QClaims
                                            No. 17-180C

                                        (Filed: May 10, 2017)
                                                                                 FILED
                                                                               MAY 1 0 lot7
                                   (NOT TO BE PUBLISHED)
                                                                             U.S. COURT OF
 **********************************                                         FEDERAL CLAIMS
                                                )
 CHERYL THERIOT, DARIUS                         )
 THERIOT, JAMES THERIOT, and                    )
 TREY SHAW-THERIOT,                             )
                                                )
                         Plaintiffs,            )
                                                )
         v.                                     )
                                                )
 UNITED STATES,                                 )
                                                )
                         Defendant.             )

 **********************************

        Cheryl Theriot, Detroit, Michigan, prose.

         Jimmy S. McBirney, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Depaiiment of Justice, Washington, D.C., for defendant. With him on the brief
were Chad A. Readier, Acting Assistant Attorney General, Civil Division, Robe1i E. Kirschman,
Jr., Director, and Steven J. Gillingham, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, D.C.

                                              ORDER

LETTOW, Judge.

        Plaintiffs seek $350,000 in monetary relief from the United States ("the government") for
the alleged breach of an "expressed and implied contract" between plaintiffs and the government,
acting through the United States Depaiiment of Housing and Urban Development ("HUD").
Plaintiffs specifically allege that the government was bound by contract to assist them in finding
suitable housing pursuant to various federal statutes, including the Fair Housing Act of 1968, and
that the government breached this contract through the "use of contrived and punitive
guidelines" that "severely limit[ed] [p]laintiff[s'] eligibility and accessibility to suitable housing
due to the loss of monetary resources for housing and the lack of suitable housing available."
See Compl. iii! 2-5 . Plaintiffs previously filed a similar suit in this comi, alleging discrimination
under the Fair Housing Act. See Theriot v. United States, No. 15-1038C, 2015 WL 7730947, at
*1 (Fed. Cl. Nov. 25, 2015). The comi dismissed plaintiffs' previous case for lack of subject

                                                            7014 1200 DODO 9093 7139
matter jurisdiction. Id. Plaintiffs have noted that their previous case is directly related to this
one. See Notice of Directly Related Case, ECF No. 3.

       Pending before the court is the government's motion to dismiss plaintiffs' complaint
pursuant to Rules 12(b)(l) and 12(b)(6) of the Rules of the Court of Federal Claims ("RCFC"),
ECF No. 7. The motion has been fully briefed and is ready for disposition.

                                 STANDARDS FOR DECISION

        Plaintiffs have the burden of establishing jurisdiction. See Reynolds v. Army & Air Force
Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). 1 The Tucker Act provides this court with
jurisdiction over "any claim against the United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. § 149l(a)(l). As a purely jurisdictional statute, however, the
Tucker Act does not provide a plaintiff with any substantive rights. United States v. Testan, 424
U.S. 392, 398 (1976). To perfect jurisdiction under the Tucker Act, "a plaintiff must identify a
separate source of substantive law that creates the right to money damages." Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part) (citing United States v.
Mitchell, 463 U.S. 206, 216 (1983); Testan, 424 U.S. at 398).

                                            ANALYSIS

        As in their previous case, plaintiffs have failed to establish jurisdiction in this court.
First, none of the statutes they cite in support of their claims are money-mandating. Plaintiffs
again rely on the Fair Housing Act, specifically 42 U.S.C. §§ 3604, 3605, 3615, and 3617. See
Comp!. ii 3. In plaintiffs' prior case, the court held that these provisions are neither money-
mandating nor provide this court with authority to grant equitable relief. See Theriot, 2015 WL
7730947, at *1 (citing Allen v. United States, No. 14-179C, 2014 WL 3767128, at *3 (Fed. Cl.
July 30, 2014) (in turn citing Fennie v. United States, No. 12-272C, 2013 WL 151685, at *1
(Fed. Cl. Jan. 4, 2013))). Plaintiffs also cite to the Housing and Community Development Act of
1992, Pub. L. No. 102-550, Title VI,§ 643, 106 Stat. 3672, 3821 (codified at 42 U.S.C. §
13603), 42 U.S.C. § 3532 (establishing HUD as a federal agency), the Intergovernmental
Cooperation Act of 1968, Pub. L. No. 90-577, § 106, 82 Stat. 1098, 1099-100 (providing a
definition of "grant" or "grant-in-aid"), and the Americans with Disabilities Act of 1990, Pub. L.
No. 101-336, 104 Stat. 327 (codified at 42 U.S.C. § 12101). See Comp!. iii! 2-3, 5. None of
these statutes create a right to money damages cognizable in this court under the Tucker Act.
See, e.g., Searles v. United States, 88 Fed. Cl. 801, 805 (2009) (holding that the Court of Federal


       1
         Plaintiffs have appeared prose, and the submissions of such litigants are traditionally
held to "less stringent standards than formal pleadings drafted by lawyers." Estelle v. Gamble,
429 U.S. 97, 106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam)).
"This latitude, however, does not relieve a pro se plaintiff from meeting jurisdictional
requirements." Bernard v. United States, 59 Fed. Cl. 497, 499, ajf'd, 98 Fed. Appx. 860 (Fed.
Cir. 2004) (per curiam); see also Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).


                                                  2
Claims lacks jurisdiction under the Americans with Disabilities Act because the statute vests
exclusive jurisdiction in the district courts) (citations omitted).

         Plaintiffs' attempt to couch their allegations as contractual claims against the government
also fails to establish jurisdiction. To state a claim for breach of contract, plaintiffs must allege
"(!)a valid contract between the parties, (2) an obligation or duty arising out of the contract, (3)
a breach of that duty, and (4) damages caused by the breach." San Carlos Irrigation & Drainage
Dist. v. United States, 877 F.2d 957, 959 (Fed. Cir. 1989). Plaintiffs allege that they have a
contract with a government, creating a "mandated duty to assist [p]laintiff[s] in finding suitable
housing," by virtue of the Fair Housing Act and other cited statutes. See Comp!.'\['\[ 2-3
("Plaintiff[ s] maintain[] that the [d]efendant is duty bound to assist [p]laintiff[s] administratively,
as well as financially, as it relates to suitable housing for [p]laintiff[s]. Plaintiff[ s] assume[] the
foregoing to be trne under the guidelines set forth in [the Fair Housing Act]."). However,
statutory provisions alone cannot create an express or implied contractual right between the
government and an individual. A valid contract with the government arises only if three
elements are met: (1) mutual intent to contract, including an unambiguous offer and acceptance;
(2) consideration; and (3) a government representative who had actual authority to bind the
government. See La Van v. United States, 382 F.3d 1340, 1346 (Fed. Cir. 2004) (citations
omitted). Plaintiffs have failed to allege any of these elements with respect to their purported
contract with the government. Therefore, as they have not alleged a valid contract with the
government, plaintiffs have failed to establish jurisdiction over their contract claims.

       In sum, there is no jurisdictional basis for plaintiffs' complaint, and therefore it must be
dismissed.

                                           CONCLUSION

        For the reasons stated, defendant's motion to dismiss is GRANTED. 2 The clerk shall
enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.


                                                c~
                                                Judge




       2
         Plaintiffs' application for leave to proceed informa pauperis, ECF No. 4, is GRANTED.
Plaintiffs' motion for referral to ADR, ECF No. 5, is DENIED.

                                                   3